Citation Nr: 1525856	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-46 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected rheumatoid arthritis prior to January 30, 2012 and in excess of 20 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.
 
The Board notes that on the Veteran's November 2010 Form 9, a BVA video-conference hearing was requested.  In an accompanying statement, the Veteran "request[ed] a hearing with a hearing officer before my case is sent to the VBA," which was presumably a reference to the Board (the BVA).  The Veteran was scheduled for a hearing at the RO in February 2011.  In a February 2011 statement, the Veteran requested that this hearing be cancelled.  On a November 2011 Form 9, the Veteran indicated that he did not want a BVA hearing.  Based on the more recent November 2011 Form 9 indicating that no Board hearing was requested, the Board hearing request noted on the November 2010 Form 9 is considered withdrawn.  The Board notes that the Veteran's claims are being remanded and if he desires a Board hearing in the future, he is free to request one.

Also, in a March 2012 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's service-connected rheumatoid arthritis, effective January 30, 2012.  In an April 2012 statement, the Veteran referenced the March 2012 rating decision and stated "Vet [r]equest[s] earlier effective date of original claim dated August 15, 2007."  The Board acknowledges the Veteran's statement disagreeing with the effective date assigned for the 20 percent disability rating for his service-connected rheumatoid arthritis and notes that this issue is included as part of the Veteran's claim for an increased disability rating for his service-connected rheumatoid arthritis that is currently on appeal.  As such, it is not a separate issue that required a notice of disagreement or that must be separately addressed by the AOJ or the Board.  

In addition, a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected rheumatoid arthritis currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is properly before the Board.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Rheumatoid Arthritis

With respect to the Veteran's service-connected rheumatoid arthritis, the Veteran was last afforded a VA examination in January 2012.  In a May 2015 Appellate Brief Presentation, the Veteran's representative referenced that VA examination as being "over 3 years old" and that "[t]herefore, this [VA examination] is outdated and thus inadequate for rating purposes as the severity of the condition may have changed."  The representative further stated that "[w]e insist the claim is remanded so another [VA examination] can be conducted to determine the current severity of the condition."  In light of this statement indicating possible increased severity of the Veteran's service-connected rheumatoid arthritis, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.

TDIU Claim

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  The January 2012 VA examination report included a diagnosis of rheumatoid arthritis and noted that the Veteran "report[ed] he has been unable to lay bricks for a living the last 5 years or more."  The examination report also noted that the Veteran's condition impacted his ability to work, stating that the "Veteran is unable to work laying bricks so he had to stop working."  As such, the evidence of record suggested that the Veteran's service-connected rheumatoid arthritis currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

Outstanding Records

The most recent VA treatment records of record are from February 2009.  The September 2010 Statement of the Case listed under the evidence heading VA treatment records dating to August 2010.  The October 2011 Supplemental Statement of the Case listed under the evidence heading VA treatment records dating to September 2011.  In a February 2011 statement, the Veteran referenced an upcoming February 2011 appointment for VA treatment for his service-connected rheumatoid arthritis.  Upon review, it appears that outstanding relevant VA treatment records exist and further that the AOJ had the opportunity to review VA treatment records that are not currently of record.  As such, while on remand, all outstanding VA treatment records, to include those dating from February 2009, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those dating from February 2009.

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected rheumatoid arthritis.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner must also provide information concerning the functional impairment resulting from the Veteran's service-connected rheumatoid arthritis, including that which may affect the Veteran's ability to function and perform tasks in a work setting.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

3.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




